       Case 3:20-cv-00017-DHB-BKE Document 9 Filed 04/20/20 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

QUANTOVIA ROBINSON,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )           CV 320-017
                                               )
COII TATUM; FNU MIMBS; FNU                     )
JACKSON; and LIEUTENANT MORING,                )
                                               )
               Defendants.                     )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Telfair State Prison in Helena, Georgia, has submitted to the

Court for filing a complaint brought pursuant to 42 U.S.C. § 1983. Plaintiff commenced the

case pro se and requested permission to proceed in forma pauperis (“IFP”), originally filing

his complaint with the Clerk of Court in the Middle District of Georgia. (Doc. nos. 1, 2.)

United States District Judge Marc T. Treadwell transferred the case to the Southern District of

Georgia because the events about which Plaintiff complains occurred in the Dublin Division

of this District. (Doc. no. 5.)

       On March 3, 2020, this Court directed Plaintiff to return his Prisoner Trust Fund

Account Statement and Consent to Collection of Fees forms within thirty days and advised

Plaintiff that all prisoners, even those proceeding IFP, must pay the filing fee of $350.00 in

full. 28 U.S.C. § 1915(b)(1); (doc. no. 8, pp. 1-4.) The Court also directed Plaintiff to submit

an amended complaint within that same thirty-day period. (Doc. no. 8, 4-6.) Plaintiff was

cautioned failure to respond would be an election to have this case voluntarily dismissed
       Case 3:20-cv-00017-DHB-BKE Document 9 Filed 04/20/20 Page 2 of 3


without prejudice. (Id. at 6.) The time to respond has passed, and Plaintiff has not submitted

the IFP documents or an amended complaint as required by the Court’s March 3rd Order. Nor

has he provided the Court with any explanation why he has not complied.

       Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to collection of the entire $350.00 filing fee in installments. Wilson

v. Sargent, 313 F.3d 1315, 1319, 1321 (11th Cir. 2002) (citing 28 U.S.C. § 1915). Moreover,

a district court has authority to manage its docket to expeditiously resolve cases, and this

authority includes the power to dismiss a case for failure to prosecute or failure to comply with

a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d

1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v. Ala. Dep’t of

Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District courts possess

the ability to dismiss a case . . . for want of prosecution based on two possible sources of

authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their dockets.”). Also,

the Local Rules of the Southern District of Georgia dictate that an “assigned Judge may, after

notice to counsel of record, sua sponte . . . dismiss any action for want of prosecution, with or

without prejudice . . . [for] [w]illful disobedience or neglect of any order of the Court; or [a]ny

other failure to prosecute a civil action with reasonable promptness.” Loc. R. 41.1 (b) & (c).

Finally, dismissal without prejudice is generally appropriate pursuant to Rule 41(b) where a

plaintiff has failed to comply with a court order, “especially where the litigant has been

forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t, 331 F. App’x 654, 655 (11th Cir. 2009)

(per curiam) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)); see also Loc. R.

41.1(b) (Court may dismiss an action sua sponte for “willful disobedience or neglect of any order

of the Court”).



                                                2
       Case 3:20-cv-00017-DHB-BKE Document 9 Filed 04/20/20 Page 3 of 3


       Plaintiff’s failure to return the necessary IFP papers and file an amended complaint, or

even to provide the Court with an explanation for his failure to comply with the Court’s March

3rd Order amounts not only to a failure to prosecute, but also an abandonment of his case. This

is precisely the type of neglect contemplated by the Local Rules. Plaintiff has been warned

that failing to return the necessary IFP papers and submit an amended complaint would be an

election to have his case voluntarily dismissed. (See doc. no. 8, p. 6.) As Plaintiff has neither

fulfilled the requirements for proceeding IFP, nor paid the full filing fee, and because the

imposition of monetary sanctions is not feasible in light of the initial request to proceed IFP,

the Court REPORTS and RECOMMENDS this case be DISMISSED without prejudice and

this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 20th day of April, 2020, at Augusta,

Georgia.




                                               3
